Citation Nr: 0919700	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for lung disability, 
claimed as residuals of pneumonia and pulmonary 
coccidioidomycosis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 to 
March 1959, from March 1964 to February 1975, and from July 
1975 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
April 2007.  A statement of the case was issued in December 
2007, and a substantive appeal was received in January 2008.  
The Veteran appeared at a Decision Review Officer (DRO) 
hearing in May 2008.  A transcript is of record.    

Although the Veteran's notice of disagreement initiated an 
appeal as to several other issues which were denied in the 
April 2007 rating decision, his substantive appeal received 
in January 2008 expressly limited his appeal to the issue 
listed on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Various service treatment records from November 1956 to 
August 1978 show that the Veteran was treated for chest pain.  
A July 1968 treatment record shows bronchopneumonia due to 
undetermined organism.  VA treatment records beginning 
February 2004 show that the Veteran was treated for 
coccidiomycosis.  It does not appear that the Veteran has 
been afforded a VA examination.  With evidence of pneumonia 
in service and evidence of coccidiomycosis post service, a VA 
examination would be appropriate.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of lung 
disability, claimed as residuals of 
pneumonia and pulmonary coccidiomycosis.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  All current lung 
disorders found on examination should be 
clearly reported.

As to each current lung disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such lung disability is causally 
related to service, including but not 
limited to the lung symptomatology 
documented in the service treatment 
records (diagnosed during service as 
bronchopneumonia due to undetermined 
organism).  A rationale should be 
furnished for all opinions rendered.

2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for lung 
disability, claimed as residuals of 
pneumonia and pulmonary coccidiomycosis.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




